Title: William Wirt to Thomas Jefferson, 10 July 1809
From: Wirt, William
To: Jefferson, Thomas


          Dear Sir Richmond. July 10. 1809.
           Alexander McRae esqr & Majr John Clarke, two gentlemen, justly reputed for integrity and talents, and well known I believe, Sir, to you, are just about to embark for Europe, with views which I am authorized to state to you.  In conjunction with several other gentlemen, they have formed a project of introducing manufactures into Virginia on a grand scale and permanent basis and with that view to enlist into their association the skill and capital of European artists and owners. It is believed that in this season of agitation and dismay in the old world, their proposal, combining the highest profit with a safe & peaceful asylum, will be embraced with alacrity: and they are pleased with the hope of promoting, by the same act, their own independence and that of their country.
          The object of this is to enquire, at their request, whether it may be convenient and agreable to you to give them such letters of introduction to your acquaintances abroad as may either promote their views or render their excursion the more pleasant. They will sail for England in about a fortnight; and after some time spent there will proceed to France, unless their object shall be accomplished in the first country.
          You will easily percieve that in order to ensure success & safety to their views, it is necessary that their object should be known to as few as possible: hence, I hope, you will excuse me for begging that this communication may be recievd in confidence.—And that you will believe me as I truly am with the highest consideration
          Yo. obt. Servt, Wm Wirt
        